—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Segal, J.), dated June 1, 2000, which denied his objections to an order of the same court (Clarke, H.E.), entered January 11, 2000, which, after a hearing, increased his child support obligation from a bi-weekly payment of $142 to a monthly payment of $578.84.
Ordered that the order dated June 1, 2000, is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for a new determination of the issue of child support in accordance herewith.
The court erred in basing the amount of the child support obligation on the child’s needs. There is no basis for the court’s departure from the basic child support obligation as stated in Domestic Relations Law § 240 (1-b) (see, Murphy-Artale v *333Artale, 219 AD2d 587). Where the father’s 1998 reported income on his tax return was found to be suspect, the court was not bound by the actual reported income in applying the basic child support obligation, and instead could have used his actual earning capacity or imputed an amount onto the gross income reported in his tax return (see, Matter of Scomello v Scomello, 260 AD2d 483; Matter of Diamond v Diamond, 254 AD2d 288; Murphy-Artale v Artale, supra). Krausman, J. P., Florio, Feuerstein and Cozier, JJ., concur.